Citation Nr: 0000072	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  96-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for psoriasis.

2.  Entitlement to an initial disability rating in excess of 
20 percent for psoriatic arthritis.

3.  Entitlement to service connection for temporomandibular 
joint dysfunction, claimed as secondary to service connected 
disabilities.

4.  Entitlement to service connection for a fatigue disorder, 
claimed as secondary to service connected disabilities.

5.  Entitlement to service connection for depression, claimed 
as secondary to service connected disabilities.

6.  Entitlement to service connection for carpal tunnel 
syndrome, claimed as secondary to service connected 
disabilities.

7.  Entitlement to service connection for periodontal 
disease, claimed as secondary to service connected 
disabilities.

8.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.29, based on hospitalization from September 8, 
1989, to October 19, 1989. 

9.  Entitlement to a total evaluation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1957 to July 
1961, and from September 1961 to September 1967.  This appeal 
arises from rating decisions of the Department of Veterans 
Affairs (VA), regional offices in Houston, Texas (April 
1993), and Atlanta, Georgia (August 1994).  The claims folder 
was subsequently transferred to the Montgomery, Alabama, 
regional office (RO).  


FINDINGS OF FACT

1.  The objective evidence does not demonstrate that the 
veteran currently has carpal tunnel syndrome.

2.  The veteran has not met the initial burden of presenting 
evidence to justify a belief by a fair and impartial 
individual that his claim for service connection for carpal 
tunnel syndrome, claimed as being due to his service 
connected disabilities, is well grounded.

3.  Medical evidence of record establishes that the veteran's 
temporomandibular joint dysfunction, depression, and 
geographic tongue are secondary to his service connected 
psoriasis and/or psoriatic arthritis and their treatment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well grounded 
claim of service connection for carpal tunnel syndrome, 
claimed as being proximately due to or the result of a 
service-connected disability.  38 U.S.C.A § 5107 (West 1991); 
38 C.F.R. § 3.310(a) (1998).

2.  Temporomandibular joint dysfunction, depression, and 
geographic tongue are proximately due to or the result of a 
service connected disability.  38 C.F.R. § 3.310(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Carpal Tunnel Syndrome

The veteran contends that his service connected psoriasis 
and/or psoriatic arthritis has resulted in carpal tunnel 
syndrome.  He contends that he is entitled to service 
connection on a secondary basis for that disorder.  Service 
connection may be established for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The threshold question to be answered is whether the veteran 
has presented evidence of a well-grounded claim, that is, one 
which is plausible.  If he has not presented a well-grounded 
claim, his appeal must fail and there is no duty to assist 
him further in the development of his claim because such 
additional development would be futile.  38 U.S.C.A. § 
5107(a) (West 1991).  A well grounded claim has been defined 
as a "plausible claim, one that is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  In short, VA is not required to adjudicate a 
claim until the veteran has met his initial burden of 
submitting evidence that his claim is well-grounded.

"Although the claim need not be conclusive, the statute [§ 
5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well-grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim for 
service connection, this means that the evidence presented 
must, in some fashion link the claimed disability to a period 
of military service or to an already service connected 
disability.  See 38 § U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Tirpak v. Derwinski and Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  There must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board has carefully reviewed the evidentiary record with 
respect to the issue of service connection for carpal tunnel 
syndrome, claimed as a result of his service connected 
disabilities.  In the final analysis, as will be explained 
below, the veteran's claim is not well grounded.

VA examinations in 1990, 1994, and 1995 have not noted the 
presence of carpal tunnel syndrome.  The Board has considered 
the statements of the veteran to the effect that he has 
carpal tunnel syndrome which he relates to his service 
connected psoriatic arthritis.  However, the veteran's lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  His statements as to medical causation 
are not competent evidence that would render his claims well-
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The medical evidence in this case does not provide a basis 
upon which to conclude that the veteran currently has carpal 
tunnel syndrome.  Based upon the foregoing, the Board 
concludes that the veteran has failed to meet his initial 
burden of presenting evidence that his claim for secondary 
service connection for carpal tunnel syndrome is plausible or 
otherwise well-grounded.  See Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Under these circumstances, that claim is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1995) (en 
banc).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claim well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).

Temporomandibular Joint Dysfunction, Depression, and 
Geographic Tongue

The veteran contends his service-connected psoriatic 
arthritis and/or psoriasis has led to temporomandibular joint 
dysfunction, depression, and geographic tongue.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310 (1998).

A VA dental examination was conducted in October 1995.  The 
examiner identified mild temporomandibular joint dysfunction, 
right side, which he diagnosed as secondary to psoriatic 
arthritis.  Geographic tongue was also noted.  The VA general 
medical examination report diagnosed the geographic tongue 
with ulceration as secondary to seborrheic arthritis and its 
treatment.  VA psychiatric examination in July 1998 diagnosed 
dysthymic disorder, which was noted to be a psychiatric 
entity in itself, with most probable etiology being the 
service connected chronic illness which increased in severity 
and was poorly amenable to treatment.  

Review of the record indicates that the veteran has 
temporomandibular joint dysfunction, geographic tongue, and 
depression which have been medically associated with his 
service connected psoriatic arthritis and/or psoriasis.  
Thus, the Board finds that the veteran is entitled to service 
connection for temporomandibular joint dysfunction, 
geographic tongue, and depression as secondary to his 
service-connected disabilities.  38 C.F.R. § 3.310 (1998).


ORDER

Service connection for carpal tunnel syndrome, claimed as 
secondary to service connected disabilities, is denied.

Service connection for temporomandibular joint dysfunction, 
depression, and geographic tongue, as secondary to service 
connected disabilities, is granted.


REMAND

In light of the above grant of service connection for 
temporomandibular joint dysfunction, depression, and 
geographic tongue, the RO should reconsider the evaluations 
of the service connected psoriasis and psoriatic arthritis.  
The RO must determine whether the newly service connected 
disabilities should be assigned separate evaluations or be 
rated as part of the psoriatic arthritis or psoriasis.  In 
this regard, the RO should consider whether separate or 
staged ratings are appropriate since the veteran originally 
disagreed with the initial evaluations of these disabilities.  
See Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).  The RO should also readjudicate the veteran's claim 
for a total disability evaluation based on individual 
unemployability once the other ratings have been assigned.

Additionally, the Board notes that the veteran has claimed 
service connection for "fatigue" as secondary to his 
service connected disabilities.  Private medical records 
dated in October 1996 identified the veteran as having sleep 
apnea.  The private physician noted that the veteran had a 
long-term history of psoriatic arthritis and leg-kicking 
episodes which appeared to prevent his sleep onset.  It is 
unclear from the record as it now stands whether the veteran 
has a chronic sleep disability which may be related to his 
service connected psoriatic arthritis.  The RO should clarify 
this by obtaining a medical opinion on this point, either 
from the veteran's physicians at the Sleep Disorders Center 
at USA Knollwood Park Hospital, or from a VA physician who 
has reviewed the record.

The veteran has also claimed entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.29, based on a VA 
hospitalization from September 8, 1989, to October 19, 1989.  
The record contains only a one-page discharge summary from 
that hospitalization, which indicates that the veteran did 
receive some treatment for psoriasis.  The Board is of the 
opinion that the entire hospitalization record is necessary 
in order to properly evaluate this issue.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is remanded to the RO for the following:

1.  The RO must obtain and associate with 
the claims folder the entire 
hospitalization record pertaining to the 
veteran's treatment from September 8 
through October 19, 1989, from the VA 
Medical Center in Houston, Texas. 

2.  The RO must obtain an opinion as to 
whether the veteran has a chronic sleep 
disorder, and if so, whether it is 
proximately due to, the result of, or 
aggravated by his service connected 
psoriatic arthritis and/or psoriasis.  In 
this regard, the RO may wish to contact 
the physicians at the Sleep Disorders 
Center at USA Knollwood Park Hospital who 
provided the October 1996 report of 
record, or obtain an opinion from a VA 
physician who has reviewed the record.  
If deemed necessary, the veteran should 
be scheduled for an examination by a VA 
physician.  Regardless, of how obtained, 
the physician's report should include 
complete rationale for the conclusions 
reached.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full.  If an examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(1998) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  Following completion of the above, 
the RO should review the veteran's claims 
with regard to the additional evidence 
obtained.  The RO should specifically 
reconsider the evaluations of the service 
connected psoriasis and psoriatic 
arthritis, and determine whether the 
newly service connected disabilities 
(temporomandibular joint dysfunction, 
depression, and geographic tongue) should 
be assigned separate evaluations or be 
rated as part of the psoriatic arthritis 
or psoriasis.  The RO should address 
these ratings with consideration of 
Fenderson, supra.  The RO should also 
readjudicate the veteran's claim for a 
total disability evaluation based on 
individual unemployability once the other 
ratings have been assigned.

Following the above, a supplemental statement of the case 
should be furnished to the veteran and his representative.  
They should be given a reasonable opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 





remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals







